         Case 3:18-cv-01367-AC           Document 55      Filed 05/18/20     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALISON MILNE, OSB #155212
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Phone: 503.727.1033
Email: alison.milne@usdoj.gov
        Attorneys for Defendant

ANDREW Z. TAPP, Florida Bar #68002
Pro Hac Vice
Metropolitan Law Group, PLLC
1971 W. Lumsden Road, #326
Brandon, FL 33511-8820
Phone: 813.228.0658
Email: Andrew@Metropolitan.legal

ROBERT E. REPP, OSB #742687
P.O. Box 148
Marylhurst, OR 97036
Phone: 503-701-9659
Email: Repp.medlaw@gmail.com
       Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON


  ASTORIA DOWNTOWN MARKET, et                        Case No.: 3:18-cv-01367-AC
  al.,

                         Plaintiffs,                 STIPULATED SETTLEMENT ON
  v.                                                 PLAINTIFFS’ MOTION FOR
                                                     ATTORNEYS’ FEES AND COSTS
  UNITED STATES OF AMERICA,

                         Defendant.


       Defendant United States of America and Plaintiffs Astoria Downtown Market and Samuel

McDaniel (“Plaintiffs”) hereby submit and respectfully request that the Court approve this




Page 1 - Stipulated Settlement on Plaintiffs’ Motion for Attroneys’ Fees and Costs
          Case 3:18-cv-01367-AC           Document 55         Filed 05/18/20      Page 2 of 3




stipulation providing for disposition of Plaintiffs’ Motion for Award of Attorneys’ Fees and Costs

and to Tax Costs upon execution of the Parties’ settlement agreement.

        Plaintiffs filed their Motion for Award of Attorneys’ Fees and Costs and to Tax Costs March

27, 2020. ECF 51. The Parties filed a Joint Motion for Time to provide time for the Parties to

negotiate fees and costs. ECF 53. This Court issued an order extending Defendant’s deadline to

respond to Plaintiffs’ motion to May 18, 2020. The parties have now reached agreement on fees and

costs to resolve Plaintiffs’ claim.

        According to the Parties’ settlement agreement, FNS agrees to pay Plaintiffs $10,821.00 (ten

thousand eight hundred twenty-one dollars) to settle Plaintiffs’ claim for attorney fees and costs in

this matter. Payment shall be made to Plaintiffs’ counsel by electronic funds transfer to Mr. Tapp’s

and Mr. Repp’s respective IOLTA accounts. These trust accounts will receive the payment on

behalf of all Plaintiffs. Undersigned counsel for Plaintiffs shall provide the appropriate account

numbers and any other information needed to make payment to the undersigned counsel for

Defendant. Defendant agrees to submit all the necessary paperwork to accomplish the funds

transfer. FNS agrees to make good faith efforts to expeditiously process said payment.

        Plaintiffs agree to accept this payment in full satisfaction of any and all claims for attorneys’

fees, expenses, costs and/or other amounts incurred, directly or indirectly, related to the Complaint

and/or the above-captioned case, including any claim under the Equal Access to Justice Act, 5

U.S.C. § 2412 et seq., and/or any other statute.

        Plaintiffs’ counsel shall submit confirmation of receipt of payment in the amount of to

counsel for Defendant, within ten days of receipt of payment. Plaintiffs acknowledge that under 31

U.S.C. §§ 3711, 3716; 26 U.S.C. § 6402(d); 31 C.F.R. §§ 285.5, 901.3, and other authorities, the

United States will offset against the award of attorneys’ fees and costs Plaintiffs’ delinquent debts to




Page 2 - Stipulated Settlement on Plaintiffs’ Motion for Attroneys’ Fees and Costs
          Case 3:18-cv-01367-AC          Document 55        Filed 05/18/20      Page 3 of 3




the United States, if any. Upon receipt of the payment agreed to by the Parties, Plaintiffs will

withdraw their motion for attorneys’ fees and costs.

        The undersigned representatives of the Parties certify that they are fully authorized by the

respective Parties whom they represent to enter into the terms and conditions of this stipulation and

to legally bind such Parties to it.


DATED: May 18, 2020                    By:     s/ Andrew Z. Tapp
                                               ANDREW Z. TAPP, Florida Bar #68002
                                               Metropolitan Law Group, PLLC
                                               Pro Hac Vice



DATED: May 18, 2020                    By:     s/ Robert E. Repp
                                               ROBERT E. REPP, OSB #742687
                                               Attorneys for Plaintiff


DATED: May 18, 2020                    By:     BILLY J. WILLIAMS
                                               United States Attorney
                                               District of Oregon


                                               s/ Alison Milne
                                               ALISON MILNE, OSB #155212
                                               Assistant United States Attorney
                                               Attorneys for Defendant




Page 3 - Stipulated Settlement on Plaintiffs’ Motion for Attroneys’ Fees and Costs
